DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed March 01, 2021 has been considered and entered.
Accordingly, claims 1-20 are pending in this application. Claims 1, 7-8, 10, and 16-17 are currently amended; claims 2-6, 9, 11-15, and 18-20 are original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordholt et al. (US-PGPUB 20160328211 A1), hereinafter Nordholt in view of the various embodiments disclosed in the cited publication, Qi et al. (US-PGPUB 20120045053 A1), hereinafter Qi ‘053, Yang et al. (NPL – “Highly Uniform White Light-Based Visible Light Communication Using Red, Green, and Blue Laser Diodes”), hereinafter Yang, and Choi et al. (US-PGPUB 20190369965 A1), hereinafter Choi1.
Regarding claim 1, Nordholt teaches a photonic random signal generator, comprising:
an incoherent optical source configured to generate an optical noise signal (Nordholt Fig. 1 and paragraph [0045 and 0053] optical source – light source 102. “The disclosed QRNGs represent an improvement over prior known allegedly "quantum" RNGs by selecting appropriate light sources that produce a large number of photons in a relatively modest number of transverse modes. In some embodiments, semiconductor optical amplifiers (SOAs) can serve as useful light sources as they fulfill many of the criteria described above. In a semiconductor optical amplifier (SOA) an input optical signal experiences gain through coherent addition of photons through stimulated emission, resulting in a larger optical signal at the output. In the absence of an input signal, the fundamentally quantum phenomenon of spontaneous emission within the gain region occurs, producing an output generically known as amplified spontaneous emission (ASE));
a photodetector configured to generate an output signal representative of a phase difference between the optical noise signal and the delayed version of the optical noise signal using the first coupled signal and the second coupled signal (Nordholt Fig. 1 and paragraph [0054] photodetector – detectors 112, 116 and comparator 118).
Figure 1 of Nordholt does not show a filter configured to filter the output signal representative of the phase difference to generate an analog random signal. Figure 1 shows the output of the comparator is fed to the ADC 120. Therefore, figure 1 of Nordholt does not teach a filter configured to filter the output signal representative of the phase difference to generate an analog random signal. Further, Nordholt does not explicitly teach the optical noise signal comprising random signal phases that are uniformly distributed over a pre-determined range of the optical noise signal; and a coupler configured to receive the optical noise signal and a delayed version of the optical noise signal and couple the received optical noise signal and the delayed version of the optical noise signal to generate a first coupled signal and a second coupled signal, the first and second coupled signals having a spur free dynamic range (SFDR) based on the uniformly distributed random signal phases of the optical noise signal.
However, Figure 4 of Nordholt shows the use of a filter for filtering the analog signal before inputting the analog signal to the analog to digital converter (ADC) (Nordholt Fig 4 reference 414, 418 and 420).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt and combine the features shown in figures 1 and 4 by adding a filter in the example shown in figure 1 between the comparator 118 and the ADC 120 for filtering the output signal of the comparator then using the filtered signal as input to the ADC consistent with the example configuration shown in Fig. 4.
The motivation to do so is to produce a filtered or smoothed signal before combining the signal to produce the random number output (Nordholt paragraph [0010 and 0059]).
Therefore, the combination of figure 1 of Nordholt as modified in view of figure 4 of Nordholt teaches a filter configured to filter the output signal representative of the phase difference to generate an analog random signal.
Nordholt as modified does not teach the optical noise signal comprising random signal phases that are uniformly distributed over a pre-determined range of the optical noise signal; and a coupler configured to receive the optical noise signal and a delayed version of the optical noise signal and couple the received optical noise signal and the delayed version of the optical noise signal to generate a first coupled signal and a second coupled signal, the first and second coupled signals having a spur free dynamic range (SFDR) based on the uniformly distributed random signal phases of the optical noise signal.
However, on the same field of endeavor, Qi ‘053 teaches a random signal generator comprising an optical source, a splitter for splitting the signal into two signals, a delay circuit for generating a delayed signal, and a mixer/fiber coupler which receives optical signal and the delayed version of the optical signal and generates an output signal. Further, Qi ‘053 teaches that the output signal can be split into two signals   (Qi Figs. 1-3 and paragraphs [0039, 0076, 0089]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt using Qi ‘053 and include a mixer/fiber coupler before the photodetector to receive the delayed signal output of the delay circuit 110 and the output signal 114 and generate an output signal. Further, configure the mixer/fiber coupler to split the output signal into a first and second signal and feed each signal to each photodetector.
The motivation for including a mixer or fiber coupler is to interfere with the input signals and produce at least one output signal that has random variation in its intensity derived from the quantum noise in the phases of the input signals (Qi ‘053 paragraph [0009]).
Therefore, the combination of Nordholt as modified in view of Qi ‘053 teaches a coupler configured to receive the optical noise signal and a delayed version of the optical noise signal and couple the received optical noise signal and the delayed version of the optical noise signal to generate a first coupled signal and a second coupled signal.
Nordholt as modified in view of Qi ‘053 does not teach the optical noise signal comprising random signal phases that are uniformly distributed over a pre-determined range of the optical noise signal; and the first and second coupled signals having a spur free dynamic range (SFDR) based on the uniformly distributed random signal phases of the optical noise signal.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt in view of Qi ‘053 using Yang and replace the incoherent optical source of Nordholt with the incoherent optical source of Yang that generates uniformly distributed optical signal. Further, as a result of the uniform distribution of the random phases of the light signal, the first and second signals generated by the mixer/fiber coupler will contain spur free dynamic range based on the uniform distribution of the random phases of the optical signal (Yang Fig. 5(a)).
The motivation to do so is because having a uniformly distributed light signal reduces the complexity in post-processing algorithms for maintaining excellent random number outputs (Choi paragraph [0007, 0055-0056, and 0136]). 
Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang and Choi teaches the optical noise signal comprising random signal phases that are uniformly distributed over a pre-determined range of the optical noise signal; and the first and second coupled signals having a spur free dynamic range (SFDR) based on the uniformly distributed random signal phases of the optical noise signal.

Regarding claim 10, it is directed to a method practiced by the apparatus of claim 1.  All steps performed by the method of claim 10 would be practiced by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 10.

Claims 2-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nordholt in view of the various embodiments disclosed in the cited publication, Qi ‘053, Yang, and Choi as applied to claim 1 above, and further in view of Qi (US-PGPUB 20190050203 A1), hereinafter Qi ‘203.
Regarding claim 2, Nordholt as modified in view of Qi ‘053, Yang and Choi teaches all the limitations of claim 1 as stated above. Further, Nordholt as modified in view of Qi ‘053, Yang and Choi teaches wherein the incoherent optical source is a white laser diode (Yang Title and Abstract; the incoherent optical source is a white laser diode (LD) generated from red, green and blue LDs).
Nordholt does not explicitly teach wherein the incoherent optical source is a white light emitting diode (LED) source or an amplified spontaneous emissions (ASE) light source with a bandwidth exceeding a bandwidth of a signal of interest. 
However, Yang discloses the advantages of light emitting diodes (LEDs). Further, Yang discloses that laser diodes (LDs) can be a supplement for LEDs and presented the main stream approach for synthesizing white light using LEDs (Yang Introduction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt in view of Qi ‘053, Yang and Choi using Yang and replace the white LD optical source with a while LED using simple substitution of a known element for another to obtain predictable result. The predictable result is an incoherent light source producing optical noise signal comprising uniformly distributed random signal phases.
Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang and Choi teaches wherein the incoherent optical source is a white light emitting diode (LED) source or an amplified spontaneous emissions (ASE) light source.
Nordholt as modified in view of Qi ‘053, Yang and Choi does not explicitly teach wherein the incoherent optical source has a bandwidth exceeding a bandwidth of a signal of interest.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt in view of Qi ‘053, Yang and Choi using Qi ‘203 and configure the filter 105 of Nordholt to be a band-pass filter operating at about the 100 GHz bandwidth consistent with the teaching of Qi ‘203 such that the bandwidth of the incoherent optical source exceeds the bandwidth of the band-pass filter. Further, the incoherent optical source of Nordholt is also operating in the 10 THz frequency (Nordholt paragraph [0072]).
The motivation to do so is because the band-pass filter configuration may be applied to the output of the incoherent source, increasing the probability that the filtered light has a well-defined bandwidth and distribution (Qi ‘203 paragraph [0042]).
Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches wherein the incoherent optical source is a white light emitting diode (LED) source or an amplified spontaneous emissions (ASE) light source with a bandwidth exceeding a bandwidth of a signal of interest.

Regarding claim 3, Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches all the limitations of claim 2 as stated above. Further, Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches the photonic random signal generator further comprising:
a filter configured to generate a filtered optical noise signal using the optical noise signal (Nordholt Fig. 1 and paragraph [0053] filter – filter 105),
wherein the coupler is configured to couple the filtered optical noise signal and a delayed version of the filtered optical noise signal to generate the first coupled signal and the second coupled signal (Qi Figs. 1-3 and paragraphs [0039, 0076, 0089] the mixer/fiber coupler 120, 210 couples the optical signal and a delayed version of the optical signal and generates a first and second signal. The motivation to combine is the same as claim 1).

Regarding claim 4, Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches all the limitations of claim 3 as stated above. 
Nordholt does not teach wherein the filtered optical noise signal comprises a bandwidth exceeding a bandwidth of a signal of interest.
However, as stated above, Qi ‘203 teaches that the bandwidth of the incoherent source is about 50 nm (in the order of 10 THz), the bandwidth of the band-pass filter 114 is about 0.8 nm (about 100 GHz), and the equivalent bandwidth of the detector 140 in the form of a balanced photo-receiver is about 350 MHz (Qi ‘203 paragraphs [0043-44] teaches where the bandwidth of the balanced photo-receiver is the bandwidth of the signal of interest and the bandwidth of the filtered incoherent noise signal exceeds the bandwidth of the balanced photo-receiver).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt of Qi ‘053, Yang, Choi and Qi ‘203 using Qi ‘203 and configure the detectors to operate at the 350 MHz bandwidth as taught by Qi ‘203 such that the bandwidth of the filtered optical noise signal exceeds the bandwidth of the detector.
The motivation to do so is because this configuration, in general, about 1 % (100 GHz vs. 10 THz) of light from the incoherent source may pass the band-pass filter; about 0.35% (350 MHz vs. 100 GHz) of 
Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches wherein the filtered optical noise signal comprises a bandwidth exceeding a bandwidth of a signal of interest.  

Regarding claim 5, Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches all the limitations of claim 3 as stated above. Further, Nordholt teaches random signal generator further comprising: a delay circuit configured to delay a version of the filtered optical noise signal to generate the delayed version of the filtered optical noise signal (Nordholt Fig. 1 and paragraph [0053] delay circuit – delay 110).

Regarding claims 11-12, they are directed to a method practiced by the apparatus of claim 3.  All steps performed by the method of claims 11-12 would be practiced by the apparatus of claim 3.  Claim 3 analysis applies equally to claims 11-12.

Regarding claims 13 and 14, they are directed to a method practiced by the apparatus of claims 4 and 5 respectively.  All steps performed by the method of claims 13 and 14 would be practiced by the apparatus of claims 4 and 5.  Claims 4 and 5 analysis applies equally to claims 13 and 14 respectively.

Claims 6-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordholt in view of the various embodiments disclosed in the cited publication, Qi ‘053, Yang, Choi and Qi ‘203 as applied to claim 3 above, and further in view of Rodenbeck et al. (NPL – “Monobit Subsampler for Digital Downconversion in Pulse-Doppler Radar Applications”), hereinafter Rodenbeck and Lim2 (NPL – “Limiters Protect ADCs without Adding Harmonics”).
Regarding claim 6, Nordholt as modified in view of Qi ‘053, Yang, Choi and Qi ‘203 teaches all the limitations of claim 3 as stated above. Further, Nordholt teaches an ADC configured generate a binary digital random signal based on the analog random signal (Nordholt Fig. 1). 
However, Nordholt does not teach the structure of the ADC. Therefore, Nordholt does not teach a limiter configured to limit the analog random signal based on a clock signal, to generate a binary digital random signal.  
However, on the same field of endeavor, Rodenbeck teaches a block diagram representation of an ADC comprising a hard limiter configured to limit the analog random signal based on a clock signal and to generate a binary digital random signal (Rodenbeck Fig. 4 and page 2 section III A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt in view of Qi ‘053, Yang, Choi and Qi ‘203 using Rodenbeck and use an ADC similar to the ADC shown in Fig. 4 of Rodenbeck which includes a hard limiter for limiting the analog random signal and generating a digital representation of the analog random signal based on a clock i.e. converting the random analog signal to a binary digital random signal.
The motivation to do so is to limit the analog voltage input to the ADC to protect the ADC from receiving input voltage that exceeds the permissible input voltage to the ADC (Lim page 3 lines 2-4).
Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches a random number generator comprising a limiter configured to limit the analog random signal based on a clock signal, to generate a binary digital random signal.  

Regarding claim 7, Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203 Rodenbeck and Lim teaches all the limitations of claim 6 as stated above. Further, Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203 Rodenbeck and Lim teaches 
wherein to generate the binary digital random signal, the limiter is configured to: perform a comparison of the analog random signal to a set value at time instances determined by the clock signal (Rodenbeck Fig. 4 and 10 and page 4 left col lines 57-63 hard limiter compares the input signal to a reference signal and outputs a 1 or a 0 depending on the result of the comparison); and
output a digital value for the digital random signal based on the comparison (Rodenbeck Fig. 10 and page 4 right col lines 27-36 hard limiter outputs a 1 or 0 based on the comparison. Further, the output is denoted by Data out in figure 10). The motivation to combine is the same as claim 6. 

	Regarding claims 15 and 16, they are directed to a method practiced by the apparatus of claims 6 and 7 respectively.  All steps performed by the method of claims 15 and 16 would be practiced by the apparatus of claims 6 and 7.  Claims 6 and 7 analysis applies equally to claims 15 and 16 respectively.	

Regarding claim 17, it is directed to a random signal generator comprising the limitations of claims 1, 3 and 6. Analysis for claims 1, 3, and 6 applies equally to claim 17. Further, Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches all the limitations of claim 17 (See claims 1, 3, and 6 analysis).

Regarding claim 18, of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches all the limitations of claim 17 as stated above. Further, of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches wherein the incoherent optical source is a white light emitting diode (LED) source or an amplified spontaneous emissions (ASE) light source with a bandwidth exceeding a bandwidth of a signal of interest (Yang Abstract, Introduction; Qi ‘203 paragraph [0043]; see also claim 2 analysis. The motivation to combine is the same as claims 1 and 2).

Regarding claim 19, of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches all the limitations of claim 17 as stated above. Further, of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches wherein the filtered optical noise signal comprises a bandwidth exceeding a bandwidth of a signal of interest (Qi ‘203 paragraphs [0043-44]; see also claim 4 analysis. The motivation to combine is the same as claim 4).

Regarding claim 20, of Nordholt as modified in view of Qi ‘053, Yang, Choi, Qi ‘203, Rodenbeck and Lim teaches all the limitations of claim 17 as stated above. Further, Nordholt teaches the random signal generator further comprising: a delay circuit configured to delay a version of the filtered optical noise signal to generate the delayed version of the filtered optical noise signal (Nordholt Fig. 1 and paragraph [0053] delay circuit – delay 110).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nordholt in view of the various embodiments disclosed in the cited publication, Qi ‘053, Yang, and Choi as applied to claim 1 above and further in view of Wannamaker (NPL – “A Theory of Nonsubtractive Dither”).
Regarding claim 9, Nordholt as modified in view of Qi ‘053, Yang, and Choi teaches all the limitations of claim 1 as stated above. Further, Nordholt teaches an ADC to generate a binary digital random signal based on the analog random signal. 
Nordholt does not teach the random number generator further comprising: an adder configured to add an input analog signal and the analog random signal to generate an analog combined signal; and a quantizer configured to quantize the analog combined signal to generate an output digital signal, the output digital signal corresponding to the input analog signal.  
	However, on the same field of endeavor, Wannamaker teaches a nonsubtractive dither quantizing system for analog to digital conversion, i.e. an ADC, comprising of an adder configured to add an input analog signal and the analog random signal to generate an analog combined signal; and a quantizer configured to quantize the analog combined signal to generate an output digital signal, the output digital signal corresponding to the input analog signal (Wannamaker Fig. 3b adder – Σ; input analog signal – input x; analog random signal – dither, v; combined analog signal – w which corresponds to x + v; quantizer – quantizer Q; output – output y).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nordholt in view of Qi ‘053, Yang, and Choi using Wannamaker and use the analog random noise generated by the random number generator of Nordholt as the dither v for the nonsubtractive dither ADC disclosed by Wannamaker. The output of the comparator 118 in figure 1 of Nordholt can be connected and can correspond to the dither v in figure 3b of Wannamaker.
	The motivation to do so is to control the statistical properties of the quantization error. Wannamaker discloses that dither, straightforwardly put, is a random “noise” process added to a signal prior to its (re)quantization in order to control the statistical properties of the quantization error (Wannamaker page 1 left col lines 40-42), and the random signal generator of Nordholt can be used as the random noise source.
	Therefore, the combination of Nordholt as modified in view of Qi ‘053, Yang, Choi and Wannamaker teaches a random number generator comprising an adder configured to add an input analog signal and the analog random signal to generate an analog combined signal; and a quantizer .
Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The reasons for indication of allowable subject matter is the same reasons provided in the office action dated 12/01/2020. 
Response to Arguments
Applicant's arguments, see remarks pages 8-10, filed 03/01/2021, with respect to the rejection of claims 1-7 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments and newly found prior art.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-7 and 9-20, applicant amended claim 1 to include the following features: “the optical noise signal comprising random signal phases that are uniformly distributed over a pre-determined range of the optical noise signal” and a coupler configured to receive the optical noise signal and a delayed version of the optical noise signal and couple the received optical noise signal and the delayed version of the optical noise signal to generate a first coupled signal and a second coupled signal, the first and second coupled signals having a spur free dynamic range (SFDR) based on the uniformly distributed random signal phases of the optical noise signal”. Applicant argued that the additional features of claim 1 are not taught by any of the prior art references cited on the office action dated 12/02/2020.
Examiner agrees that the amendment to claim 1 distinguish applicant’s invention over the prior art references cited on the previous office action. However, applicant's amendment necessitated the new grounds of rejection presented in this office action (see 35 U.S.C. 103 section above). 

In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 2-7 and 9-20, applied relied on the amendment to claim 1. The ground of rejection for claims 2-7 and 9-20 have been modified for the same reasons as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference to Choi is only used to provide motivation for using incoherent noise source that produces optical noise signal with uniformly distributed random phases and is not used to modify the combination.
        2 The reference to Lim is only used to provide motivation for using a limiter to the ADC of Nordholt as taught by Rodenbeck and is not used to modify the combination.